Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 1 of 58 PageID 3439



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

 JUDITH WALTON, as Personal
 Representative for the ESTATE
 OF FRANK SMITH, on behalf of the
 Estate and Survivor Judith Walton,

                     Plaintiff,

 v.                                             Case No. 3:16-cv-1130-J-39JRK

 FLORIDA DEPARTMENT OF
 CORRECTIONS, et al.,

                Defendants.
 __________________________________

                                        ORDER
                           I. Status & Background
        Plaintiff, Judith Walton, as personal representative of her

 son Frank Smith’s estate, is proceeding on a                   Fourth Amended

 Complaint (Doc. 62; FAC) filed by counsel. Plaintiff asserts

 individuals    at    Union   Correctional       Institution    (UCI)   violated

 Smith’s constitutional rights on July 3, 2012, resulting in Smith’s

 death two months later.

        Before the Court are the following motions: (1) Defendant

 Norman’s Motion for Summary Judgment (Doc. 98; Norman Motion); (2)

 Defendant Allen’s Motion for Summary Judgment (Doc. 100; Allen

 Motion); Defendant Criswell’s Motion for Summary Judgment (Doc.

 114;   Criswell     Motion);     and   Defendants    Florida   Department   of

 Corrections (FDOC), Reddish, Ellis, and Swain’s Motion for Summary

 Judgment (Doc. 117; FDOC Motion). Plaintiff has responded to the
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 2 of 58 PageID 3440



 motions (Doc. 124; Pl. Norman Resp.)1 (Doc. 125; Pl. FDOC Resp.)

 (Doc. 126; Pl. Criswell Resp.).2

                      II. Summary Judgment Standard

       Under Rule 56, “[t]he court shall grant summary judgment if

 the movant shows that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter

 of law.” Fed. R. Civ. P. 56(a). An issue is genuine when the

 evidence is such that a reasonable jury could return a verdict in

 favor of the nonmovant. Mize v. Jefferson City Bd. of Educ., 93

 F.3d 739, 742 (11th Cir. 1996) (quoting Hairston v. Gainesville

 Sun Publ’g Co., 9 F.3d 913, 919 (11th Cir. 1993)). “[A] mere

 scintilla    of   evidence   in   support   of   the   non-moving   party’s

 position is insufficient to defeat a motion for summary judgment.”

 Kesinger ex rel. Estate of Kesinger v. Herrington, 381 F.3d 1243,

 1247 (11th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc.,

 477 U.S. 242, 252 (1986)).

       The party seeking summary judgment bears the initial burden

 of demonstrating to the court, by reference to the record, that

 there are no genuine issues of material fact to be determined at


       1Plaintiff responded to Defendants Norman’s and Allen’s
 motions together.

       2Plaintiff provides exhibits with all responses, but most of
 the exhibits are appended to Plaintiff’s response to Defendants
 Norman’s and Allen’s motions. Page numbers of all exhibits,
 including deposition transcripts, are those assigned by the
 Court’s electronic docketing system.
                                       2
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 3 of 58 PageID 3441



 trial. See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th

 Cir. 1991). The record to be considered on a motion for summary

 judgment      may    include        “depositions,       documents,         electronically

 stored    information,          affidavits       or    declarations,         stipulations

 (including      those        made     for   purposes        of    the      motion   only),

 admissions, interrogatory answers, or other materials.” Fed. R.

 Civ. P. 56(c)(1)(A).

        “When a moving party has discharged its burden, the non-

 moving party must then go beyond the pleadings, and by its own

 affidavits, or by depositions, answers to interrogatories, and

 admissions on file, designate specific facts showing that there

 is a genuine issue for trial.” Jeffery v. Sarasota White Sox,

 Inc., 64 F.3d 590, 593–94 (11th Cir. 1995) (internal citations

 and quotation marks omitted). Substantive law determines the

 materiality of facts, and “[o]nly disputes over facts that might

 affect the outcome of the suit under the governing law will

 properly preclude the entry of summary judgment.” Anderson, 477

 U.S.     at   248.      In    determining        whether         summary     judgment   is

 appropriate,        a   court       “must   view      all   evidence       and   make   all

 reasonable inferences in favor of the party opposing summary

 judgment.” Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir.

 1995) (citing Dibrell Bros. Int’l, S.A. v. Banca Nazionale Del

 Lavoro, 38 F.3d 1571, 1578 (11th Cir. 1994)).



                                              3
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 4 of 58 PageID 3442



                 III. Plaintiff’s Allegations3 & Claims

       Plaintiff alleges Defendant Criswell used excessive force

 against   Smith,   a   mentally   disabled     inmate,     during   a   medical

 transport from Shands Hospital to UCI’s movement center on July 3,

 2012. See FAC at 4, 6. Plaintiff alleges Defendants Norman and

 Allen used excessive force against Smith inside the movement center

 at UCI, causing injuries an emergency medical technician likened

 to those suffered by a car wreck victim. Id. at 7-9, 10. Plaintiff

 alleges Defendants Reddish, Ellis, Swain, and Allen participated

 in a plan to cover up the force incidents, including hiding or

 destroying    evidence,    assisting       officers   in   completing     their

 incident reports, failing to follow protocol, and withholding

 information from emergency medical technicians and investigators.

 Id. at 9-11.

       Plaintiff asserts six causes of action. Counts I through III

 (state wrongful death, common law conspiracy, and conspiracy under

 42 U.S.C. § 1983) are against Defendants Criswell, Allen, Norman,

 Ellis, Swain, and Reddish. Count IV is an excessive force claim

 against Defendants Allen, Criswell, and Norman. Count V is a

 deliberate indifference claim against Defendants Reddish, Ellis,

 Swain, and Allen. Count VI is a discrimination claim against the




       3Plaintiff’s allegations are fully set forth in this Court’s
 May 14, 2019 Order (Doc. 75).


                                        4
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 5 of 58 PageID 3443



 FDOC       under   the   Americans      with       Disabilities     Act     (ADA)   and

 Rehabilitation Act (RA).

                             IV. Analysis & Conclusions

   A. Timeliness of Constitutional Claims (Counts III through VI)

        All Defendants argue Plaintiff’s constitutional claims are

 time-barred.4 Defendants assert Plaintiff’s claims accrued in early

 July       2012,   either    on   the   day    of       the   incidents   or   shortly

 thereafter,        making   her   September        6,    2016   complaint    untimely.

 Defendant Criswell argues Plaintiff’s cause of action accrued on

 the day of the alleged incidents, July 3, 2012, because Smith, as

 the person against whom forced allegedly was used, knew his rights

 had been infringed. See Criswell Motion at 10-11.

        To show Plaintiff’s constitutional claims accrued on July 3,

 2012,      Defendant     Criswell    cites     a    six-minute     sworn     statement

 Inspector Whatley of the Inspector General’s Office obtained from

 Smith on August 21, 2012 (Doc. 115-1; Criswell Ex. 1).5 According

 to medical records (Doc. 115-3; Criswell Ex. 2A), at the time of

 the interview, Smith was a ventilator-dependent quadriplegic who




        In ruling on Plaintiff’s motion for reconsideration, the
        4

 Court found Plaintiff showed there was a genuine issue of material
 fact as to when Plaintiff’s claims accrued, based in part of the
 declarations of Plaintiff and her daughter, Kimberly Walton. See
 Order (Doc. 61). Defendants re-assert their timeliness arguments,
 citing the deposition transcripts of Plaintiff and her daughter.

        Defendant Criswell’s exhibits are designated by number, as
        5

 set forth in his notice of filing exhibits (Doc. 115).
                                           5
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 6 of 58 PageID 3444



 had sustained brain and spinal cord trauma. See Criswell Ex. 2A at

 2. In a case summary report prepared by the office of the Inspector

 General (Doc. 124-5; Pl. Norman Resp. Ex. 5), Inspector Fish wrote,

 “A medical note from August 21, 2012 documents inmate Smith was

 ‘alert to person and place only’ and [could] . . . ‘answer[] simple

 questions.’” See Pl. Norman Resp. Ex. 5 at 11. Inspector Fish

 reviewed the sworn statement and noted, “it was extremely difficult

 to decipher what was being said by Inmate Smith in portions of the

 interview.” Id.

       The   August   21,   2012    interview   transcript      shows   Smith’s

 physical and mental conditions were limited. Smith was confused

 and unable to articulate his thoughts. In fact, Smith said he

 preferred    responding    to     questions    rather   than    providing   a

 narrative description of what happened. See Criswell Ex. 1 at 5-

 6.6   Many of Smith’s responses were unclear and suggested an

 inability to comprehend or accurately recall past events. He

 admitted banging his head on the plexiglass divider inside the

 van, and he said, “the officer hit me.” Id. at 6. But, when

 Inspector Whatley later asked him if the officers hit him, Smith




       6 When later interviewed by an agent with the Florida
 Department of Law Enforcement (FDLE) (Doc. 124-13; Pl. Norman Resp.
 Ex. 13), Inspector Whatley conceded some of his questions to Smith
 were    “leading”    because    “Smith     was   having     trouble
 talking/communicating” and his speech was slurred. See Pl. Norman
 Resp. Ex. 13 at 3.


                                       6
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 7 of 58 PageID 3445



 said “I don’t -- no -- well, no. In a way they did . . . no, really

 body slam -- try to kill me or something.” Id. at 8.

       While Smith said someone in the transport van tried to kill

 him, no version of the facts the parties offer supports such a

 characterization. Defendant Criswell testified at his deposition

 (Doc. 106-1; Criswell Dep.)       that he held Smith down and “applied

 his EID7 to Smith’s leg.” See Criswell Dep. at 31. Defendant Hough,

 at   his   deposition   (Doc.   110-1;   Hough   Dep.),    testified   that

 Defendant Criswell also used some knee strikes. See Hough Dep. at

 43. Even if Defendant Criswell used some knee strikes against

 Smith, reasonable people would not describe Defendant Criswell’s

 actions as an attempt to kill Smith.

       Additionally, Smith said he did not recall anything after he

 fell inside the movement center, see Criswell Ex. 1 at 10-11, but

 the evidence permits the reasonable inference that force was used

 against Smith after he fell.8 For example, Plaintiff’s expert Dr.

 Kris L. Sperry (Doc. 115-19; Criswell Ex. 8A) opines that Smith’s

 spinal injury was not caused by his fall. See Criswell Ex. 8A at

 7. Dr. Sperry concludes, “[t]his type of fall . . . would not

 produce the vertebral and spinal cord injury.” Id. Nor were Smith’s


       7“EID” stands for electronic immobilization device. See
 Criswell Dep. at 31.

       8Smith’s inability to recall events after the fall makes
 sense given FDOC officials, including Defendants, described Smith
 as being unconscious and unresponsive after he fell.
                                      7
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 8 of 58 PageID 3446



 spinal   injuries     caused   by   anything   that   happened   inside   the

 transport van, according to Dr. Sperry. Id. at 8. Dr. Sperry opines

 Smith’s “severe vertebral and spinal cord injury . . . was caused

 when [Smith] was struck or kicked with great force on the back of

 the neck.” Id.

       Accepting as true that something sinister happened to Smith

 inside the movement center after he fell, Smith’s inability to

 recall those events contradicts an argument Smith was aware of his

 rights being infringed that day. Even Inspector Whatley, who

 personally interviewed Smith, doubted Smith’s explanation that his

 injuries were self-inflicted. See Pl. Norman Resp. Ex. 13 at 8.

 Inspector Whatley explained to an FDLE agent that he asked the

 medical examiner to send Smith’s spinal cord for additional testing

 because Whatley did not want to “miss anything.” Id. Whatley

 acknowledged Smith said his injuries were self-inflicted, but

 Whatley said, “I didn’t know exactly what happened. I know what he

 [Smith] told me. But you also don’t know what happened to end up

 then and the [unintelligible] itself.” Id.

       Upon   review    of   Smith’s   August   21,    2012   interview,   and

 considering Smith’s physical and mental conditions at the relevant

 time, the Court finds Smith was not “a person with a reasonably

 prudent regard for his rights” such that the cause of action

 accrued on July 3, 2012. See Mullinax v. McElhenney, 817 F.2d 711,

 716 (11th Cir. 1987) (“In Section 1983 cases, the statute [of

                                        8
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 9 of 58 PageID 3447



 limitations] does not begin to run until the facts which would

 support a cause of action are apparent or should be apparent to a

 person with a reasonably prudent regard for his rights.” (internal

 quotation marks omitted) (alteration in original)).

       To the extent Plaintiff’s claims did not accrue on July 3,

 2012, Defendants assert Plaintiff was on notice of a claim shortly

 after Smith was hospitalized but before he died on September 4,

 2012. See Norman Motion at 10; Allen Motion at 11; Criswell Motion

 at 12-13; FDOC Motion at 10-11. To show Plaintiff was on notice of

 a cause of action as early as July 2012, Defendants primarily rely

 on Plaintiff’s and Kimberly Walton’s deposition testimonies (Doc.

 107-1; Kimberly Dep.) (Doc. 108-1; Plaintiff Dep.).

       In their depositions, Plaintiff and Kimberly testified they

 doubted Smith’s injuries were self-inflicted. Plaintiff testified,

 “I didn’t believe he did nothing like that to himself.” See Pl.

 Dep. at 26. However, Plaintiff did not know what could have caused

 Smith’s injuries. Id. Kimberly testified she did not believe Smith

 harmed himself because she had never heard of Smith injuring

 himself in the past. See Kimberly Dep. at 25. She testified,

 “[t]his is not my brother who they are portraying to say he self-

 inflicted, or whatever.” Id. at 32.

       Kimberly further testified that she and Plaintiff contacted

 an attorney “[r]ight away,” after hearing her brother had been

 hospitalized. Id. at 33. According to Kimberly, she went through

                                      9
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 10 of 58 PageID 3448



  a lot of “red tape” to schedule a visit with Smith, so she and her

  mother contacted an attorney for help. Id. at 30, 64. She explained

  as follows:

             [W]hat really pushed me to call [the attorney]
             is the fact that they wouldn’t give me a visit.
             They shut me down. Me, my dad, everybody was
             trying to, you know, be cordial. We like,
             okay, can we see him? . . . . Everything was
             no. You know, they shut us down.

             . . . .

             A friend of mines (sic) an attorney that was
             able to call him up, and find out what was
             going on. And that’s when the investigation
             started.   We   started   investigating   what
             happened to him. What -- Why is it that we
             can’t see him? What is the problem? I. Mean
             [sic], we on a visiting list. Why we can’t see
             him [sic]?

  Id. at 33-34. Kimberly also acknowledged having spoken to doctors

  and a social worker when Smith was hospitalized. Id. at 43, 44-

  45, 47, 49, 53-54.

       Accepting that Plaintiff and Kimberly doubted Smith could

  have caused his own injuries, the evidence suggests any immediate

  investigatory steps they could have taken would not have revealed

  anything other than that Smith’s injuries were self-inflicted.

  Significantly, only a few prison employees knew what happened to

  Smith on July 3, 2012, and the officers who completed incident

  reports (Doc. 126-1; Pl. Criswell Resp. Ex. 1) said Smith banged

  his head inside the transport van, prompting Defendant Criswell to

  use some force, and then Smith fell or collapsed inside the

                                      10
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 11 of 58 PageID 3449



  movement center. See Pl. Criswell Resp. Ex. 1 at 1-2, 13-14, 15,

  18, 23, 25. The nurse who evaluated Smith at the movement center

  even noted Smith “head butted the window” during transport. Id. at

  7.

       Upon review of the medical notes documenting conversations

  between hospital personnel and Kimberly (Doc. 115-9; Criswell Ex.

  2G), no one at the hospital spoke to Kimberly about the cause of

  Smith’s injuries. The notes indicate medical personnel updated the

  family   on   Smith’s   medical    condition,    requested   consent    for

  treatment, and responded to Kimberly’s frequent requests to visit

  Smith. See Criswell Ex. 2G at 5-11.

       Even if medical staff had discussed with Kimberly how Smith

  was injured, they would only have been able to report what they

  knew, which is that Smith injured himself. For instance, in a

  progress note dated July 8, 2012, Dr. Chou wrote Smith was in the

  hospital “s/p [status post] self-inflicted head injury breaking a

  car window.” Id. at 2.9 If medical providers were told Smith’s

  injuries were self-inflicted, and all UCI records reported the




       9 At the time of Dr. Chou’s evaluation, Smith was intubated,
  “largely unresponsive,” and “unable to participate.” See Criswell
  Ex. 2G at 2. Thus, the only source of information about Smith’s
  injuries could have been those who transported Smith to Shands or
  UCI employees. According to the FDLE investigative report (Doc.
  124-1; Pl. Norman Resp. Ex. 1), the emergency medical technicians
  (EMTs) who responded to the call at UCI on July 3, 2012, were
  informed “Smith had ‘beat his head’ inside a transport van.” See
  Pl. Norman Resp. Ex. 1 at 75.
                                      11
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 12 of 58 PageID 3450



  same, it is unclear how or why Smith’s family could have been able

  to learn otherwise even if they had subjective doubts about Smith’s

  capacity to harm himself.

       Kimberly’s     comment    that      she   and   her        family   started

  investigating after contacting an attorney, considered in context,

  suggests the family was investigating how to schedule a visit with

  Smith.10   See   Kimberly   Dep.   at    33-34.   There    is    no   indication

  Plaintiff or Kimberly asked the attorney to investigate Smith’s

  injuries or the events preceding his hospitalization. And, as

  mentioned above, any inquiries Plaintiff could have made between

  July 2012 and September 2012, would have been directed to the FDOC

  and UCI, whose records showed Smith banged his head and fell.

  Plaintiff and Kimberly would have discovered no records that

  indicated prison guards used such force against Smith as to cause

  the spinal cord injury that caused his quadriplegia and ended his

  life.

       Indeed, it appears the first time anyone suggested Smith’s

  fatal injuries may not have been self-inflicted was after Smith




       10 The medical records confirm Kimberly’s frequent requests
  to visit her brother. On July 11, 2012, Kimberly asked Dr.
  Chakraborty about visiting, and the doctor referred Kimberly to
  someone else to find out “if visits [are] even possible.” See
  Criswell Ex. 2G at 5. The next day, a social worker left a voicemail
  for Kimberly, giving her the name and telephone number of a
  supervisor of classification at UCI to schedule a visit with Smith.
  Id. at 6. On July 12, 2012, Kimberly spoke with another doctor and
  again asked about visiting her brother. Id.
                                          12
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 13 of 58 PageID 3451



  died. For instance, the medical examiner reported to an FDLE agent

  in about April 2013 that she could not say Smith’s injuries were

  self-inflicted. See Pl. Norman Resp. Ex. 1 at 32. The medical

  examiner reported being concerned by “the lack of identification

  of any particular mechanism of Smith’s injury.” Id. In October

  2014, the medical examiner sent her report to the FDLE. Id. at 8.

  The    medical    examiner    classified       Smith’s   manner   of     death   as

  “undetermined,”      and     noted   that     “[a]lthough   the   circumstances

  surrounding Mr. Smith’s injuries and death have been thoroughly

  investigated, the precise mechanism(s) of injuries is not clear.”

  Id.

         A suggestion that officers used force against Smith inside

  the movement center did not surface until nearly two years after

  the incident. In an interview summary dated April 28, 2014, an

  FDLE agent reported that Sergeant Cagle recalled hearing “rumors

  about what had actually occurred” inside the movement center. Id.

  at 43. Sergeant Cagle said, “I heard the use of force was when

  they    [the     transport    officers      and   Smith]    got   back    to     the

  institution,” and Cagle said he believed the officer who used force

  was “[w]hoever was waiting in the [m]ovement [c]enter at UCI.” Id.

  On May 12, 2014, an FDLE agent reported that another officer also

  heard “rumors” about a use of force occurring at the movement

  center. Id. at 48.



                                           13
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 14 of 58 PageID 3452



         It   appears    the    earliest     Plaintiff    could    have   suspected

  Smith’s injuries may not have been self-inflicted was when the

  FDOC issued press releases the month after Smith died (Doc. 124-

  6; Pl. Norman Resp. Ex. 6). In October 2012, the FDOC announced

  the Inspector General’s office had opened several investigations

  related to “recent use of force incidents” at UCI and that some

  staff members were placed on administrative leave. See Pl. Norman

  Resp. Ex. 6 at 1-2. In a press release dated October 8, 2012, the

  FDOC   mentioned      Smith   as   one   of   the   inmates     involved   in   the

  investigation         and     identified      the      employees     placed     on

  administrative leave, including Defendants Allen and Ellis and

  former Defendant Jeffcoat. Id. Even if these October 2012 press

  releases should have put Plaintiff on notice of a possible cause

  of action related to her son’s death, she filed her complaint less

  than four years later, in September 2016.

         For the above reasons, the Court finds there remain genuine

  issues of material fact regarding whether Plaintiff timely filed

  her constitutional claims. Thus, Defendants’ motions are due to be

  denied on this issue.

           B. Excessive Force & Deliberate Indifference Claims

              i. Defendants Norman and Allen (Counts IV & V)

         In Count IV, Plaintiff alleges Defendants Norman and Allen

  violated Smith’s Eighth Amendment rights by using excessive force

  against him or failing to intervene in the use of such force. See

                                           14
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 15 of 58 PageID 3453



  FAC at 25-26. In Count V, Plaintiff alleges Defendant Allen was

  deliberately indifferent to the uses of force against Smith by

  ignoring Smith’s obvious injuries when he stepped out of the

  transport van and by moving Smith via wheelchair when he was

  unconscious. Id. at 27-28. Plaintiff also alleges Defendant Allen

  was deliberately indifferent to “correctional officers’ tendency

  to [use] excessive force against the inmates.” Id. at 27.11

         Both Norman and Allen invoke qualified immunity, contending

  Plaintiff      fails   to   demonstrate     the   violation   of   a   clearly

  established right. See Norman Motion at 8-9; Allen Motion at 9-

  10. Defendants point to no record evidence, however, to support

  their arguments. Rather, they both simply conclude the “[f]acts

  and discovery developed to date” do not show excessive force was

  used against Smith or the violation of a constitutional right by

  Norman or Allen. See Norman Motion at 9; Allen Motion at 10. On

  summary judgment, Defendants have the burden to “show there is no

  genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a).

  They    must   point   to   evidence   in   the   record   supporting   their

  positions. See Clark, 929 F.2d at 608. Defendants’ simple reference

  to “[f]acts and discovery,” with no direct references to the record




          This latter allegation the Court addresses below because
         11

  Plaintiff asserts this allegation against Defendants Reddish,
  Ellis, Swain, and Allen collectively.
                                         15
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 16 of 58 PageID 3454



  and no explanation, is insufficient to carry their burden on

  summary judgment.

       Moreover, Plaintiff offers evidence suggesting Smith’s spinal

  cord injury was caused by an assault that occurred inside the

  movement center when Smith was under the control of Defendants

  Allen and Norman. Plaintiff’s expert Dr. Sperry opines that Smith’s

  spinal injury was not caused by him falling, which is the only

  explanation Defendants Allen and Norman offer as to what happened

  inside the holding cell. See Criswell Ex. 8A. at 7. Plaintiff’s

  other expert, Aubrey Land (Doc. 124-3; Pl. Norman Resp. Ex. 3), a

  law enforcement, prison, and jail consultant, concludes Smith “was

  physically abused by correctional staff or in the presence of

  correctional staff while in the holding cell.” See Pl. Norman Resp.

  Ex. 3 at 13.

       Aside from Plaintiff’s experts’ opinions, there is other

  evidence suggesting someone used force against Smith inside the

  movement center. For instance, the medical examiner told an FDLE

  agent   her   findings   were   hard   to   “reconcile   with   events   as

  described” by the officers and Smith’s appearance in the video.

  See Pl. Norman Resp. Ex. 1 at 32. Additionally, two officers told

  an FDLE agent they heard “rumors” that force had been used against

  Smith inside the movement center. Id. at 43, 48.

       As to the deliberate indifference claims against Defendant

  Allen, Aubrey Land opines Defendant Allen acted willfully and

                                      16
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 17 of 58 PageID 3455



  recklessly by not summoning medical care for Smith both when he

  exited the transport van and was “a little wobbly on his feet,”

  Allen Dep. at 36, and after he fell in the holding cell. See Pl.

  Norman Resp. Ex. 3 at 12. As to the more serious injury Smith

  sustained, Land concludes Defendant Allen “acted with reckless

  disregard for Mr. Smith’s safety by moving him in a wheelchair”

  when Smith was unable to move on his own and had an “obvious head

  injury.”   Id.   According   to   Land,   “It   is   beyond   correctional

  comprehension that Mr. Smith was transported in a wheelchair and

  medical professionals were not summoned to his aid prior to moving

  him.” Id. at 10.

       According to Dr. Sperry, a video of Smith sitting in the

  wheelchair shows he was obviously unconscious. See Criswell Ex. 8A

  at 4. A photo of Smith in the wheelchair shows his head hanging

  back unnaturally (Doc. 125-2; Pl. FDOC Resp. Ex. 1). Even Defendant

  Norman told an FDLE agent (Doc. 124-9; Pl. Norman Resp. Ex. 9)

  that, when Smith was being pushed from the movement center to the

  medical unit, his feet kept dragging on the concrete to the point

  where his socks ripped and his feet bled. See Pl. Norman Resp. Ex.

  9 at 7. See also Pl. Norman Resp. Ex. 1 at 62.

       Construing the facts in the light most favorable to Plaintiff,

  the evidence permits the reasonable inference that Defendants

  Allen and Norman used unnecessary force against Smith inside the

  holding cell causing a severe spinal injury and that Defendant

                                      17
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 18 of 58 PageID 3456



  Allen was deliberately indifferent to Smith’s obvious injuries. If

  true,   such   conduct    amounts    to     the   violation    of   a    clearly

  established    constitutional      right.    Thus,     Defendants   Allen    and

  Norman are not entitled to qualified immunity as to the claims

  against them in Counts IV and V.

                     ii. Defendant Criswell (Count IV)

        In   Count   IV,   Plaintiff    alleges     Defendant    Criswell     used

  excessive force against Smith inside the transport van. See FAC at

  25. Defendant Criswell argues Plaintiff fails to present evidence

  that he used force against Smith other than that “applied in a

  good-faith effort to maintain or restore discipline.” See Criswell

  Motion at 14, 17. According to Criswell, he “made the discretionary

  decision to use force because he feared that Smith would seriously

  injure himself if not restrained.” Id. at 15. Criswell maintains

  that any injuries he caused Smith were de minimis because he says

  he only used his EID on Smith’s right leg and held Smith down. Id.

  at 18, 20. Criswell denies having punched or kicked Smith. Id. at

  18.

        Contrary to Defendant Criswell’s description of events, the

  other   officer    assigned   to    the    transport    van,   Officer    Hough,

  reported Defendant Criswell used “several knee strikes” against

  Smith. See Pl. Norman Resp. Ex. 1 at 57. Given the dispute

  regarding the extent of force Defendant Criswell exerted during

  transport, there remain genuine issues of material fact regarding

                                        18
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 19 of 58 PageID 3457



  whether Defendant Criswell used more force than necessary to

  respond to Smith’s conduct inside the transport van. Accordingly,

  Defendant Criswell is not entitled to summary judgment on Count

  IV.

        iii. Defendants Ellis, Reddish, Swain, and Allen (Count V)

         In Count V, Plaintiff alleges Defendants Ellis, Reddish,

  Swain, and Allen were deliberately indifferent to the use of

  excessive force against inmates generally and against Smith on

  July 3, 2012. See FAC at 27.

              a. Deliberate Indifference to Force Incidents Generally

         As to uses of force against inmates generally, Plaintiff

  alleges       Defendant   Reddish,     in    his   role   as   the    warden,    and

  Defendants Ellis and Swain, as officers-in-charge (OIC) of Smith’s

  dorm (T-dorm), “were aware of the correctional officers’ tendency

  to    [use]      excessive   force     against      the   inmates,”     and     were

  deliberately indifferent to the officers’ conduct. Id. Plaintiff

  alleges,       “Defendants      maintained    a    practice    of    arranging    or

  facilitating        the   use     of   excessive      force    and    suppressing

  investigations of misconduct, altering, suppressing or destroying

  evidence or ordering others to do the same.”12 Id.



          It is unclear whether Plaintiff also asserts Defendant
         12

  Allen was deliberately indifferent to correctional officers’ use
  of force against inmates. See FAC at 27. In paragraph 202,
  Plaintiff identifies only Reddish, Ellis, and Swain, as those
  Defendants to whom Count V is directed. Id. Plaintiff says, the
  “aforementioned Defendants [Reddish, Ellis, and Swain] evinced
                                          19
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 20 of 58 PageID 3458



       Agents with the FDLE interviewed several inmates to determine

  whether officers had used force against Smith or otherwise abused

  him before June 26, 2012, which is the last day Smith was housed

  at UCI.13 Inmate Lester Williams said officers abused Smith by not

  feeding him at every meal. See Pl. Norman Resp. Ex. 1 at 20.

  Williams also reported he thought officers had beaten Smith over

  the course of several days before he was found unresponsive on

  June 26, 2012, but Williams did not see the beating, nor could he

  identify officers who may have been involved. Id.

       Inmate Allen Ballard did not know of incidents involving Smith

  but reported that a different inmate had died because officers

  refused to feed him. Id. at 26. Inmate Eugene Washington said he

  was in Smith’s dorm on June 26, 2012. Id. at 29. Washington was




  deliberate indifference to constitutional rights of inmates”
  because they “were aware of the correctional officers’ tendency to
  [use] excessive force against the inmates” and facilitated the use
  of force or suppressed evidence of force incidents. Id. ¶¶ 203-06
  (emphasis added). But in paragraph 207, Plaintiff includes
  Defendant Allen in the enumerated list of conduct Plaintiff
  maintains shows Defendants were deliberately indifferent to
  Smith’s health and safety on July 3, 2012. Id. ¶207(a)-(k). To the
  extent Plaintiff seeks to hold Defendant Allen liable for his
  alleged use of excessive force against Smith on July 3, 2012, and
  for Allen’s deliberate indifference to Smith’s injuries, those
  claims proceed as addressed above.

       13On June 26, 2012, Smith was found unresponsive in his cell
  and transported to Shands hospital (Doc. 115-7; Criswell Ex. 2E).
  Smith was discharged from Shands on July 3, 2012, the day of the
  incidents that are the basis of the complaint. See Criswell Ex. 2E
  at 2-3. There is no direct evidence Smith’s condition on June 26,
  2012, was caused by Defendants or any staff member at UCI.
                                      20
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 21 of 58 PageID 3459



  awakened by an inmate yelling “staff abuse,” but Washington did

  not see anything other than officers dragging an inmate out of his

  cell. Id. Washington also provided an account of officers attacking

  him (Washington) but reporting he had tried to harm himself. Id.

       Inmate Marcellas Harris also gave a sworn statement (Doc.

  124-12; Pl. Norman Resp. Ex. 12). Harris said officers used force

  against Smith on June 26, 2012, and he saw Defendant Criswell slap

  Smith on one occasion. See Pl. Norman Resp. Ex. 12 at 3. While a

  bit unclear, Harris said he believes Criswell and Norman “beat”

  Smith inside his cell one day (not June 26, 2012). Id. at 5-6.

  Harris identified pictures of other officers he said had beaten

  Smith and other inmates over the years. Id. at 6-9. Harris said

  numerous officers were known to “beat [inmates] good,” and he said

  the nurse “fabricate[d] the paperwork to justify an incident,”

  such as recording that an inmate tried to harm himself. See Pl.

  Norman Resp. Ex. 1 at 34-35.

       One   of   the   officers    Harris    identified    as   “physically

  beat[ing]” inmates was Defendant Swain. See Pl. Norman Resp. Ex.

  12 at 2-3.14 Harris also described an incident in 2010 in which




       14  Inmate Harris also identified Defendant Allen by
  photograph, but Harris denied having had knowledge of Allen harming
  Smith. See Pl. Norman Resp. Ex. 12 at 10. The FDLE agent did not
  ask whether Allen was known to beat other inmates because the agent
  was focused solely on incidents involving Smith. Id. Inmate Harris
  did not say whether Defendant Allen knew other officers had harmed
  Smith or other inmates. Id.
                                      21
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 22 of 58 PageID 3460



  officers (Jenkins and Bell) handcuffed Smith and took him to the

  “TV room” in T-dorm, where there are no cameras and a screen covers

  the door. Id. at 5. Harris did not see what happened because the

  screen blocked the door, but he believes the officers beat Smith:

  he heard Smith yelling, “Stop. Leave me alone. . . . Help,” and

  Smith was crying and bleeding when he exited the room. Id. at 4.

  Harris said, “the lieutenant that was working that day was Swain.”

  Id. at 11.

        Accepting as true that Defendant Swain was one of the officers

  known to beat mentally ill inmates and allowed the nurse to

  fabricate paperwork, and accepting the inference that Swain knew

  other      officers    did   the    same,    Plaintiff   provides     just   enough

  evidence to create a genuine issue of material fact as to whether

  Swain was deliberately indifferent to “correctional officers’

  tendency to [use] excessive force against the inmates.” See FAC at

  27.

        However,        none   of    the   inmates    reported   that    Defendants

  Reddish, Ellis, or Allen participated in or were present during

  any   of    the    incidents      they   mentioned.   Additionally,     Plaintiff

  provides      no      use-of-force       reports,     grievance     records,    or

  disciplinary records indicating Defendants Reddish, Ellis, and

  Allen were subjectively aware that certain officers tended to use

  gratuitous force against the inmates or that inmates regularly

  complained about such conduct. In fact, if true that the nurse

                                              22
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 23 of 58 PageID 3461



  helped   some   officers     conceal   wrongdoing,    supervisors      such   as

  Reddish, Ellis, and Allen may not have known officers were behaving

  badly.

       Moreover,    at   his   deposition     (Doc.   112-1;   Reddish     Dep.),

  Defendant Reddish denied having had knowledge that inmates faced

  a significant risk of harm at the hands of officers. See Reddish

  Dep. at 22. He acknowledged there were some severe injuries to

  inmates around the time Smith was injured, but he did not recall

  specific   incidents    of    officers      tormenting   inmates    or   using

  gratuitous force against them. Id. at 22. He also said he did not

  have any concerns that Defendant Ellis allowed officers to use

  excessive force against inmates who exhibited “problem behavior.”

  Id. at 27. Plaintiff’s counsel engaged Defendant Reddish in the

  following exchange at deposition:

                  Q:   2012, is it fair to say that that
             was an extremely active year for severe uses
             of force?

                  A:   Yeah, I’m not -- could you be more
             specific as to what you mean by severe use of
             force?

                  Q:   Yes, I can. Of course there was some
             press about this at the time, but I believe
             that the same day that Frank Smith was being
             transported, another inmate, Leslie Smith, was
             apparently also at Shands, and he ended up
             with severe brain damage.

                  Another inmate, Ronnie Daniels, had
             severe hypothorax (sic). They thought he was
             going to die.


                                         23
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 24 of 58 PageID 3462



                  I think that the press clippings have the
             names of some other inmates. I don’t know
             necessarily the whole story, but Rudolph Rowe,
             Christopher   Arnold,   Willie   Knight,   all
             apparently severe beatings, and, of course,
             Frank Smith died. Leslie Smith got severe
             brain damage, and Ronnie Daniels almost died.

                  Was that not a kind of blip on the radar?
             Wasn’t that unusual?

                  A:   Any time there’s severe injuries to
             inmates, that’s something that’s of concern
             and something that’s going to be scrutinized.

                  Q:   Okay. And, obviously, that does
             happen, but was it not -- did it not seem to
             you to be anomalous?

                   A:    It was -- it was concerning.

                  Q:   Okay. . . . [D]id you feel like you
             had some people on your staff who were a little
             heavy-handed with the inmates?

                  A:   I did -- I had no reason to
             specifically identify any staff that I thought
             was acting inappropriately. If I had, then I
             would have had a responsibility to report
             those individuals to the Office of [the]
             Inspector General for possible investigation.

                  Q:   Okay. But you just -- that wasn’t
             apparent to you?

                   A:    It wasn’t apparent to me, no.

  Id. at 15-17 (objections omitted). At most, Plaintiff’s counsel

  established Defendant Reddish was concerned that other inmates

  were seriously injured around the same time as Smith. However,

  there is no evidence establishing the other incidents occurred

  before the one involving Smith such that administrators were on


                                      24
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 25 of 58 PageID 3463



  notice of a history of widespread abuse against inmates at UCI.15

  Even more, Defendant Reddish denied knowing any officer or officers

  tended to be “heavy-handed” with the inmates.

       Upon review, Plaintiff provides no evidence that Defendants

  Reddish, Ellis, or Allen knew officers tended to use excessive

  force against inmates and condoned or concealed such conduct. “[T]o

  defeat a motion for summary judgment, [the plaintiff] must adduce

  specific evidence from which a jury could reasonably find in his

  favor,” that is, that prison officials “harbored a subjective

  awareness that [the plaintiff] was in serious danger.” See Goodman

  v. Kimbrough, 718 F.3d 1325, 1332 (11th Cir. 2013). This, Plaintiff

  has not done as to Defendants Reddish, Ellis, or Allen.

       Even    if,   because    of    their    administrative     positions,

  Defendants Reddish, Ellis, and Allen should have perceived that

  officers were intentionally harming inmates, the Supreme Court has

  explicitly     rejected     “an    objective     test    for    deliberate

  indifference.” Farmer v. Brennan, 511 U.S. 825, 838 (1994) (“[A]n

  official’s failure to alleviate a significant risk that he should

  have perceived but did not, while no cause for commendation, cannot

  under our cases be condemned as the infliction of punishment.”).




       15Plaintiff’s counsel provides no documentation regarding the
  other alleged force incidents that occurred in 2012 and, indeed,
  admitted when questioning Reddish that he did not know “the whole
  story” involving those incidents. See Reddish Dep. at 16.


                                      25
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 26 of 58 PageID 3464



  Accordingly, Defendants Reddish, Ellis, and Allen are entitled to

  summary judgment on Count V to the extent Plaintiff seeks to hold

  them    liable    for   deliberate   indifference   to   officers’   general

  tendency to use excessive force against inmates.

                 b. Deliberate Indifference to Smith’s Injuries

         As to Plaintiff’s theory that Defendants Reddish, Ellis,

  Swain, and Allen were deliberately indifferent to Smith’s health

  and safety on July 3, 2012, Plaintiff alleges as follows:

                a) Ellis and Allen coordinated Smith’s return
                   with   Warden   Reddish   and   Jeffcoat,16
                   instructing control not to log in the
                   returning inmate in order to obscure
                   timelines while a “lesson” was taught to
                   Smith.

                b) Ellis learned of the breach and use of force
                   but failed to order a video camera as
                   required by the rules until after the
                   “lesson” had been taught.

                c) Ellis, Swain, and Allen pretended Smith was
                   not seriously injured by putting him in a
                   wheelchair instead of calling medical for a
                   stretcher.

                d) Ellis and Swain, arriving and departing
                   Officers in Charge, failed to call the
                   Emergency Action Center (EAC) as required
                   by protocol.

                e) Ellis and Swain failed to notify            the
                   Inspector as required by protocol.

                f) Ellis and Swain passed on to EMS that Smith
                   banged his head in the van[.]




         16   Nan Jeffcoat is no longer a Defendant.
                                        26
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 27 of 58 PageID 3465



             g) Reddish, Jeffcoat, Ellis, Swain and Allen
                encouraged or ordered EMS and corrections
                staff not to report the obvious beating
                injuries.

             h) Reddish, Ellis, and Swain, [sic] ordered
                and permitted evidence, including blood, to
                be cleaned up before an investigation could
                take place.

             i) Reddish, Ellis and Swain           allowed    the
                witnesses to disperse.

             j) Reddish and Jeffcoat ordered           that   the
                investigation be halted.

             k) Reddish and Jeffcoat arranged to ensure and
                promise that there would be no discipline
                of any officer for the injuries to Smith.

  FAC at 27-28.

       Defendants Reddish, Ellis, and Swain assert there is no

  evidence   substantiating    Plaintiff’s    allegations     as    enumerated

  above except for paragraph (e)—that Ellis and Swain failed to

  notify the inspector, which they concede. See FDOC Motion at 16.17

  Though Plaintiff provides numerous documents in support of her

  response to the FDOC’s motion, she does not specify what evidence

  in the record substantiates the enumerated allegations in Count V.

  Instead, Plaintiff simply asserts the evidence shows a conspiracy,

  “including the series of events that followed the ‘inspection’ of

  the damaged van that suggests manipulation of events at the highest




       17 The Court previously addressed Plaintiff’s claim that
  Defendant Allen was deliberately indifferent to Smith’s condition
  on July 3, 2012.
                                      27
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 28 of 58 PageID 3466



  levels.” See Pl. FDOC Resp. at 14. Plaintiff also says Defendants

  Reddish, Ellis, and Swain are not entitled to qualified immunity

  because the evidence shows “Smith was gratuitously beaten in the

  transport van or the Movement Center.” Id. at 15.

        As   an   initial   matter,   to    the   extent   Plaintiff   asserts

  Defendants Reddish, Ellis, and Swain are responsible for the

  actions of others, such a theory of liability is not viable under

  § 1983. “It is well established in this Circuit that supervisory

  officials are not liable under § 1983 for the unconstitutional

  acts of their subordinates on the basis of respondeat superior or

  vicarious liability.” Cottone v. Jenne, 326 F.3d 1352, 1360 (11th

  Cir. 2003) (internal quotation marks and citation omitted). “The

  standard by which a supervisor is held liable in [her] individual

  capacity for the actions of a subordinate is extremely rigorous.”

  Id.   Supervisor    liability    arises     only   “when   the   supervisor

  personally participates in the alleged constitutional violation or

  when there is a causal connection between the actions of the

  supervising official and the alleged constitutional deprivation.”

  Mathews v. Crosby, 480 F.3d 1265, 1270 (11th Cir. 2007) (internal

  quotation marks and citation omitted).

        The evidence indisputably shows Defendants Reddish, Ellis,

  and Swain were not involved in the force incidents against Smith

  on July 3, 2012. Accepting that Defendants Allen or Norman used

  force against Smith inside the movement center, there is no

                                       28
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 29 of 58 PageID 3467



  evidence     Defendants        Reddish,   Ellis,      or     Swain    witnessed          it,

  condoned it, or learned of it.

        The    only      enumerated      allegation      in     Count     V    Plaintiff

  substantiates with some evidence is the following: “Ellis, Swain,

  and Allen pretended Smith was not seriously injured by putting him

  in a wheelchair instead of calling medical for a stretcher.” See

  FAC   at    28   (¶    207(e)).    Defendants       Ellis     and    Swain    did        not

  participate in moving Smith by wheelchair; Defendants Allen and

  Norman were the ones who placed Smith in the wheelchair, and

  Officer Browning pushed it. See Pl. Norman Resp. Ex. 1 at 68, 72,

  74. However, both Defendants Ellis and Swain saw Smith in the

  wheelchair outside the movement center. Id. at 72; see also Swain

  Dep. at 20. Defendant Swain testified at deposition that he saw

  Smith “sitting up” in the wheelchair but did not notice Smith was

  unresponsive. See Swain Dep. at 20, 22.

        A jury confronted with the video and photographic evidence of

  Smith in the wheelchair reasonably could conclude Defendants Ellis

  and Swain had to have noticed Smith was unconscious or severely

  injured. The still photo alone shows Smith’s head hanging back

  unnaturally. See Pl. FDOC Resp. Ex. 2. Additionally, all who

  reviewed     the      video     concluded      it    was     apparent       Smith        was

  unconscious.18        Aubrey    Land   noted,       “Smith    is     observed       in     a



         Plaintiff provided a copy of the audio recording only. The
        18

  Court has not received the video.
                                            29
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 30 of 58 PageID 3468



  wheelchair with his head back in an unnatural position. His [mouth]

  is open and no movement is observed.” See Pl. Norman Resp. Ex. 3

  at 9. Land even emphasized (in italics and underlining): “Mr. Smith

  displays no signs of movement or consciousness during any portion

  of the video.” Id. at 10. Land found it “disturbing that trained

  staff would move an injured inmate or any person in such manner.”

  Id.

        Dr. Sperry similarly noted, “On video, it is apparent that

  Smith was unconscious.” See Criswell Ex. 8A at 4. Even the FDLE

  agent commented, “[Smith] hardly looks alive in that video,” when

  interviewing Inspector Whatley. See Pl. Norman Resp. Ex. 13 at 6.

  Inspector    Whatley    noticed      Smith’s       feet   were   dragging   on   the

  concrete during transport, and he wondered, while watching the

  video, why the officers did not obtain a stretcher instead of a

  wheelchair. Id.

        While Defendants Ellis and Swain did not actively take part

  in moving Smith, they both were at the movement center and saw

  Smith in the wheelchair. There is also evidence that Defendant

  Ellis may have seen Smith inside the movement center, moments after

  he was placed in the wheelchair. In a sworn statement to the FDLE

  (Doc. 124-10; Pl. Norman Resp. Ex. 10), Defendant Allen said

  Defendant Ellis “walked back [to the holding cell] and verbally

  informed    [Allen]    there   had    been     a    use   of   force”   inside   the

  transport van. See Pl. Norman Resp. Ex. 10 at 14. Defendant Allen

                                          30
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 31 of 58 PageID 3469



  could not recall whether Defendant Ellis appeared before or after

  Smith fell, but he said it was probably after, or “about the time

  [he and Norman] got [Smith] in the chair.”19 Id.

        Viewing the facts in the light most favorable to Plaintiff

  and   drawing    all   reasonable    inferences      in   her   favor,   a   jury

  reasonably could conclude that officers with even limited first

  aid training who saw Smith in the wheelchair would have appreciated

  Smith’s condition and intervened. In fact, Aubrey Land concludes

  the officers, including Defendants Ellis and Allen, “acted with

  reckless disregard for Mr. Smith’s safety by moving him in a

  wheelchair.” See Pl. Norman Resp. Ex. 3 at 12.

        Aside     from   the   evidence        permitting   an    inference    that

  Defendants Ellis, Swain, and Allen were deliberately indifferent

  to Smith’s injuries (as addressed above), Plaintiff fails to point

  to evidence substantiating the other allegations in Count V.

  Because    these   allegations      are      also   relevant    to   Plaintiff’s

  conspiracy claims, the Court will address them in turn.

        First, as to paragraph 207(a) (the alleged failure to record

  Plaintiff’s return to UCI), Plaintiff provides the control room

  log for July 3, 2012 (Doc. 124-11; Pl. Norman Resp. Ex. 11). As


        19Contrary to Defendant Allen’s statement,                Defendant Ellis
  told an FDLE agent he stayed outside the movement               center speaking
  with Defendant Criswell when Defendants Allen and               Norman escorted
  Smith inside. See Pl. Norman Resp. Ex. 1 at 72.                 Defendant Ellis
  said he next saw Smith “when Smith was wheeled out              of the movement
  center.” Id.
                                          31
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 32 of 58 PageID 3470



  Plaintiff contends, that log does not record Smith returned to UCI

  at about 4:00 p.m. See Pl. Norman Resp. Ex. 11 at 1.20 But Plaintiff

  fails to show the omission from the control log was intentional or

  done at the direction of Defendants to hide or obscure Plaintiff’s

  return to UCI. Additionally, the fact and time of Smith’s return

  is apparent in countless other UCI records, which suggests there

  was no conspiracy or plan to hide that information.

       For instance, the vehicle log for July 3, 2012, documents

  that D. Hough arrived at 4:05 p.m. in vehicle #8293, along with R.

  Criswell and one unnamed inmate, which could only have been Smith.

  See Criswell Dep. at 69. The UCI incident reports completed on

  July 3, 2012 (Doc. 126-1; Pl. Criswell Resp. Ex. 1) also show Smith

  returned to UCI sometime after his 2:55 p.m. discharge from Shands

  but before 4:30 p.m.21 See Pl. Criswell Resp. Ex. 1 at 1 (Defendant

  Criswell’s    report   noting   the    transport   van   left   Shands   at

  approximately 3:45 p.m.); id. at 19-22 (reports by Shaffer and

  Cagle noting they were in the “chase” vehicle following the van

  carrying Smith (vehicle #8293), which left Shands at about 3:45

  p.m.); id. at 25 (Defendant Norman’s report noting he met the




       20  However, the log does record that Smith was “out by
  permission to Shands” at about 5:00 p.m. Pl. See Norman Resp. Ex.
  11 at 4.

       21A record from Shands shows Smith was discharged on July 3,
  2012, at 2:55 p.m. (Doc. 126-2; Pl. Criswell Resp. Ex. 2).


                                        32
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 33 of 58 PageID 3471



  transport van at the movement center at about 4:15 p.m.); id. at

  18 (Officer Browning’s report noting he assisted Defendants Allen

  and Norman escort Smith to the movement center at about 4:15 p.m.);

  id. at 17 (Sergeant Coleman’s report noting he received a call at

  about 4:25 p.m. to report to the movement center with a camera).

        Second, as to paragraph 207(b) (Ellis’s alleged failure to

  arrange   for   a   camera),   Plaintiff    offers    no   evidence   showing

  Defendant Ellis knew a camera was necessary under the circumstances

  known to him. Everyone involved in the events agrees Defendant

  Ellis did not learn Defendant Criswell used force against Smith

  until   after   Smith   was    escorted    inside    the   movement   center.

  Defendant Criswell told an FDLE agent he was “not clear about

  telling [Ellis] that [he] had used force,” and “Ellis was not

  happy” about that. See Pl. Norman Resp. Ex. 1 at 80-81. At

  deposition, Defendant Criswell testified he did not recall telling

  Defendant Ellis he had used force against Smith until after Smith

  was removed from the transport van. See Criswell Dep. at 41-42,

  44.

        Defendant Ellis’s incident report and his statement to the

  FDLE are consistent with Defendant Criswell’s recollection. Ellis

  said he first heard about Defendant Criswell’s use of force after

  Defendants Allen and Norman escorted Smith to the holding cell

  inside the movement center. See Pl. Norman Resp. Ex. 1 at 72; Pl.

  Criswell Resp. Ex. 1 at 9, 10. Defendant Ellis reported as follows:

                                       33
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 34 of 58 PageID 3472



             I was unaware that Sergeant Criswell had used
             force on inmate Smith during the transport,
             therefore, I did not instruct Lieutenant Allen
             to video tape inmate Smith upon his return to
             the institution. As soon as I was made aware
             of force being used, I immediately instructed
             Lieutenant Allen to begin videotaping.

  Pl. Criswell Resp. Ex. 1 at 9.

       Defendant Allen, who was the administrative lieutenant of

  Smith’s   dorm,   similarly    reported   having   first   learned    about

  Defendant Criswell’s use of force after the van returned. See Pl.

  Criswell Resp. Ex. 1 at 14. At his deposition (Doc. 109-1; Allen

  Dep.), Defendant Allen testified that Defendant Ellis instructed

  him (Allen) to report to the movement center for an inmate’s return

  to the institution. See Allen Dep. at 24. Allen did not recall

  hearing there was a use of force, however; he heard only that a

  window had been damaged. Id. at 14, 24, 33, 51. Allen’s sworn

  statement to the FDLE was consistent with his deposition testimony

  in this regard. See Pl. Norman Resp. Ex. 10 at 10.

       Defendant Reddish, who reviewed and signed Defendant Ellis’s

  incident report, noted he and other administrators were unaware

  when the transport van returned to UCI that force had been used

  during transport. See Pl. Criswell Resp. Ex. 1 at 9. Reddish noted,

  “staff could have done a better job of communicating,” a topic he

  said would be discussed at the next OIC meeting. Id. at 9-10. Even

  Inspector Whatley, in his sworn statement to the FDLE, acknowledged

  the “[officers] involved in the incident did not immediately notify

                                      34
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 35 of 58 PageID 3473



  ‘administration’ that ‘force had been used.’” See Pl. Norman Resp.

  Ex. 1 at 51.

       Fourth, as to paragraphs 207(b)-(e) (Defendants Ellis’s and

  Swain’s admitted     failure to call the EAC or the inspector’s

  office), Plaintiff offers no evidence showing Defendants Ellis or

  Swain acted with deliberate indifference to Smith’s health or

  safety or as part of an elaborate scheme to conceal what happened.

  At most, the evidence permits the inference the omission was the

  result of negligence given a change-in-shift occurred about the

  time the transport van returned. See Pl. Norman Resp. Ex. 11 at 1

  (noting a change in shift occurred at 4:00 p.m.). Defendant Swain

  told an FDLE agent, “the scene was the responsibility of the day

  shift Captain,” who was Defendant Ellis. See Pl. Norman Resp. Ex.

  1 at 74. At the start of his shift, Swain asked Defendant Ellis if

  he (Ellis) needed any assistance, and Ellis said “no.” Id. at 73.

  Defendant Ellis concedes he did not notify the inspector’s office

  of Smith’s injury, id. at 72, but there is no evidence he failed

  to do so intentionally or with deliberate indifference to Smith’s

  health   or    safety.   Additionally,    Plaintiff    shows    no   causal

  connection between the failure to timely contact the EAC or the

  inspector’s office and Smith’s injuries. The failure to contact

  the EAC or the inspector’s office did not impede or delay the

  provision of necessary medical care to Smith.



                                      35
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 36 of 58 PageID 3474



       Finally, as to paragraphs 207(f)-(k) (Defendants’ alleged

  actions to conceal evidence or frustrate investigations), there is

  no evidence showing a genuine issue of material fact exists. For

  instance, Plaintiff alleges Defendants Ellis and Swain lied to the

  EMTs about what caused Smith’s apparent head injury and Defendants

  Reddish, Ellis, Swain, and Allen told the EMTs not to report the

  “obvious beating injuries.” See FAC at 28 (¶ 207(f), (g)). The

  EMTs did in fact hear that Smith had “beat his head” inside the

  transport van. See Pl. Norman Resp. Ex. 1 at 75-76. However, they

  told an FDLE agent they could not recall who told them that. They

  thought it may have been the prison nurse.         Id.

       The only Defendants who could have spoken to the EMTs were

  Allen and Norman, who, along with Officer Browning and the camera

  operator, accompanied Smith to the medical unit.22 There is no

  evidence Defendants Reddish and Ellis were present when the EMTs

  arrived. Even if they had been, however, and they told the EMTs

  Smith banged his head inside the transport van, there is no

  evidence they had reason to believe otherwise given they did not

  witness the events and were themselves told Smith banged his head.

  Moreover, the EMTs, who were interviewed by an FDLE agent, did not


       22Notably, Plaintiff does not allege Defendant Allen told the
  EMTs Smith had banged his head. See FAC at 27 (¶ 207(f)). However,
  even if Defendant Allen spoke to the EMTs and omitted important
  information about Smith’s injuries, such conduct would constitute
  deliberate indifference consistent with his effort to conceal his
  own actions against Smith, as previously addressed.
                                      36
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 37 of 58 PageID 3475



  say anyone asked, encouraged, or threatened them not to report

  either what they were told or what they witnessed. Id. at 75-76.

         Plaintiff   also   points    to    no   evidence     showing   Defendants

  Reddish, Ellis, or Swain attempted to conceal physical evidence,

  hide    witnesses,   or     obstruct     the   investigation     process.   All

  officers who were involved in Smith’s transport and return to the

  movement center completed or commented on incident reports that

  day. See Pl. Criswell Resp. Ex. 1 at 1-4, 9-10, 13-26. Defendant

  Criswell informed his superiors he had used force during transport,

  albeit not immediately, and he documented the incident in his own

  report. Id. at 1-2.

         Assuming Defendants        Allen or Norman intentionally harmed

  Smith inside the movement center, there is no evidence they told

  anyone else or reported it. Id. at 13-14, 25-26. Indeed, to this

  day, both Defendants Allen and Norman steadfastly maintain Smith

  fell as he entered the holding cell. Id. No other corrections staff

  witnessed   Smith    fall    or   anything     that   may   subsequently    have

  happened inside the holding cell.23 Thus, there would have been no

  reason for the holding cell not to have been cleaned in the

  ordinary course of business or for employees not to have gone home



         Officer Browning told an FDLE agent he saw Defendants Allen
         23

  and Norman place Smith in the holding cell, and Browning heard
  what sounded like someone falling. See Pl. Norman Resp. Ex. 1 at
  68. But he did not see Smith fall or see Smith on the floor. He
  was told Smith “fell face first.” Id.


                                           37
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 38 of 58 PageID 3476



  when   their   shifts   ended     and    they   completed    any   reports.   As

  Defendant Swain testified at deposition, “It wasn’t a crime scene.”

  See Swain Dep. at 15.

         No staff member involved in events that day even reported or

  could recall whether the cell had been cleaned. Defendant Allen

  testified at deposition he was not sure who cleaned the cell, but

  counsel’s question to him assumed someone had in fact done so:

  “who cleaned that blood up?” See Allen Dep. at 47. Allen did not

  see anyone clean the cell. Id. at 54. Defendant Swain told an FDLE

  agent it was “‘very possible’ the holding cell had been cleaned,”

  but he also said he saw “a ‘tiny bit’ of blood in the cell when he

  opened the cell for Inspector Whatley.” See Pl. Norman Resp. Ex.

  1 at 74. It appears the only person who suggested evidence may

  purposely have been tampered with was Inspector Whatley, who told

  an FDLE agent that, when he arrived at UCI that evening, “the cell

  where Smith allegedly fell had been cleaned.” Id. at 50-51. He

  could not say why he thought that, though, nor could he recall

  whether anyone told him that. Id.

         Finally,    Plaintiff    offers    no    evidence    showing    Defendant

  Reddish ordered an investigation to be halted or promised those

  involved    they    would   not    be    disciplined.       On   the   contrary,

  administrators reviewed the use-of-force incident of which they

  were aware—Defendant Criswell’s—and found it complied with the

  relevant provision of the Florida Administrative Code. See Pl.

                                          38
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 39 of 58 PageID 3477



  Criswell Resp. Ex. 1 at 1. The incident was referred to the

  Inspector    General’s     Office   for       further    review.   Id.    Moreover,

  Defendant Reddish appointed Major Jefferson to review Criswell’s

  decision to breach the passenger compartment of the transport van

  and, based on Jefferson’s report, suspended Defendant Criswell for

  his “poor judgment.” Id. at 1, 9, 11, 13; Reddish Dep. at 13. See

  also Pl. Norman Resp. Ex. 5 at 27-28 (IG’s report sustaining

  Criswell’s suspension). Defendant Reddish also noted Defendant

  Criswell could have better communicated with Defendant Ellis about

  his need to use force and added the topic of “communication” to

  the next OIC meeting agenda. See Pl. Criswell Resp. Ex. 1 at 9.

       In     summary,     Plaintiff’s      deliberate       indifference      claims

  against Defendants Ellis, Swain, and Allen may proceed to the

  extent    stated    in   this   order.    Defendant       Reddish,     however,   is

  entitled to summary judgment on Count V and is due to be dismissed

  from this action.

                  C. Conspiracy Claims (Counts II & III)

       Plaintiff alleges Defendants Reddish, Allen, Ellis, Swain,

  Criswell,     and    Norman,     acting       with      malice   and     deliberate

  indifference, conspired to deprive Smith of his constitutional

  rights and agreed to conceal any wrongdoing. See FAC at 22-25. As

  to the civil conspiracy claim under Florida law, Plaintiff alleges

  the individual Defendants “each conspired, acting outside the

  scope of their employment, to cause the underlying tort of murder

                                           39
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 40 of 58 PageID 3478



  or manslaughter of Frank Smith, which formed the purpose of the

  conspiracy.” Id. at 22. In the alternative, Plaintiff asserts,

  Defendants “are liable for the tort of civil conspiracy, standing

  alone.” Id. at 23.

        Defendants Reddish, Ellis, and Swain argue they are entitled

  to   summary    judgment     because    Plaintiff         fails   to   establish   an

  independent, underlying claim against them in Counts I (wrongful

  death) and V (constitutional deliberate indifference). See FDOC

  Motion at 19. They also posit Plaintiff presents no evidence

  “Defendants reached an agreement to perform an unlawful act.” Id.

  In the alternative, they assert the intracorporate conspiracy

  doctrine bars the claims. Id. at 20-22.

        Similarly, Defendant Criswell argues Plaintiff offers no

  evidence of a conspiracy and maintains “civil conspiracy is not an

  independent     cause   of    action.”       See       Criswell   Motion   at   23-24.

  Defendants Allen and Norman adopt the other Defendants’ arguments

  regarding      the   application       of        the    intracorporate     conspiracy

  doctrine. See Norman Motion at 5-7; Allen Motion at 5-7.

        A conspiracy requires an agreement between two or more people.

  Bailey v. Bd. of Cty. Comm’rs of Alachua Cty., Fla., 956 F.2d 1112,

  1122 (11th Cir. 1992) (explaining a conspiracy claim under § 1983

  requires evidence that the parties “reached an understanding”);

  Vista Marketing, LLC v. Burkett, 999 F. Supp. 2d 1294, 1297 (M.D.

  Fla. 2014) (setting forth the elements of a civil conspiracy

                                              40
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 41 of 58 PageID 3479



  claim).   “[T]he   linchpin    for   conspiracy    is   agreement,    which

  presupposes communication.” Bailey, 956 F.2d at 1122. On summary

  judgment, “[t]he plaintiff does not have to produce a ‘smoking

  gun’ . . . but must show some evidence of agreement between the

  defendants.” Rowe v. City of Fort Lauderdale, 279 F.3d 1271, 1283–

  84 (11th Cir. 2002) (internal citation omitted). Proof of an

  agreement may be based on circumstantial evidence, Grider v. City

  of Auburn, Ala., 618 F.3d 1240, 1260 (11th Cir. 2010), but the

  evidence must be more than a “scintilla.” Rowe, 279 F.3d at 1284.

       Plaintiff suggests the events on July 3, 2012, permit the

  reasonable inference Defendants agreed “to follow a certain course

  of conduct and that the intent of the agreement could have been a

  criminal act.” See Pl. Norman Resp. at 17. See also Pl. FDOC Resp.

  at 14; Pl. FDOC Resp. at 12. Plaintiff contends the following

  anomalies permit the inference of a conspiracy: the unexplained,

  last-minute change to have Defendant Criswell transport Smith from

  Shands to UCI;24 Criswell’s breach of the passenger compartment in


       24 Plaintiff suggests the alleged conspiracy began when
  someone ordered Defendant Criswell to transport Smith even though
  Criswell initially was assigned to guard a different inmate at
  Shands. See FAC at 16. Defendant Criswell confirmed at his
  deposition that someone called to tell him to relieve the officer
  guarding Smith because officials did not want Criswell to incur
  more overtime. See Criswell Dep. at 17. There is no evidence
  indicating who directed the change in transport detail for Smith,
  nor is there evidence permitting the inference the change was made
  to enable Criswell to harm Smith. It does not appear the other
  officers involved in the transport, Hough, Cagle, or Shaffer, were
  reassigned.
                                       41
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 42 of 58 PageID 3480



  violation of FDOC policy and the inconsistent accounts of force

  Criswell used against Smith; the failure to have a camera recording

  when the transport van returned to UCI; Dr. Sperry’s conclusion

  that Smith did not have face injuries consistent with him having

  forcefully banged his head on the metal grate inside the transport

  van;25 Defendant Reddish’s insistence to immediately inspect the

  damage to the van when it returned to UCI; the omission from the

  control room log of Smith’s return to UCI; the delay in contacting

  Inspector    Whatley    and   Whatley’s       inability   to   inspect    the

  “evidence” or question witnesses; and the striking similarity

  between the officers’ incident reports. See Pl. Norman Resp. at

  16-17.

       For the reasons      discussed at length above,           there is    no

  evidence permitting a reasonable inference Defendants Reddish,

  Ellis, Swain, and Criswell reached an agreement to harm Smith or

  to conceal any reported instances of force on July 3, 2012.

  Additionally,    Plaintiff    points     to    no   evidence   showing    the

  supervisory officials, Reddish, Ellis, and Swain, adopted a policy

  or custom of covering up constitutional violations like the ones




       25Dr. Sperry concludes, “There is no evidence that Mr. Smith
  struck his head and/or face on the interior metal grill-covered
  surfaces of the transport vehicle with any significant degree of
  force, as there are no patterned injuries on his face and head.”
  See Criswell Ex. 8A at 8. Any injuries Smith sustained by banging
  his head inside the van, according to Dr. Sperry, were “minor.”
  Id.
                                      42
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 43 of 58 PageID 3481



  Plaintiff alleges Defendants Criswell, Allen, and Norman committed

  against Smith. See Weiland v. Palm Beach Cty. Sheriff’s Office,

  792 F.3d 1313, 1330 (11th Cir. 2015) (“[A] conspiracy claim against

  a municipality must include the existence of a policy or custom

  underlying the conspiracy.”).

       As to Defendants Allen and Norman, however, the evidence

  permits   the   reasonable   inference   they   used   unnecessary    force

  against Smith inside the movement center, as previously addressed.

  Assuming they used unnecessary force against Smith but failed to

  report it and instead told everyone Smith fell, a reasonable jury

  could find they reached an agreement to beat Smith; conceal their

  actions; pretend Smith was not seriously injured by moving him via

  wheelchair; lie about what happened to the EMTs, their superiors,

  and investigators; and direct other officers to report Smith fell.

  Moreover, if they engaged in such conduct, which may be criminal,

  the intracorporate conspiracy doctrine does not bar the claim.26

  See McAndrew v. Lockheed Martin Corp., 206 F.3d 1031, 1040-41 (11th

  Cir. 2000) (holding the intracorporate conspiracy doctrine does

  not apply when the conspiracy is criminal in nature).




       26 Defendants’ suggestion that the alleged actions were not
  criminal in nature is dubious given the events surrounding Smith’s
  hospitalization and death sparked a criminal investigation by the
  FDLE.
                                      43
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 44 of 58 PageID 3482



       Accordingly, Defendants Reddish, Ellis, Swain, and Criswell

  are entitled to summary judgment on Counts II and III, but these

  claims survive against Defendants Allen and Norman.

                  D. Sovereign Immunity (Counts I & II)

       Defendants Norman and Allen seek dismissal of Plaintiff’s

  state law claims (Counts I and II: wrongful death and conspiracy),

  asserting they are entitled to sovereign immunity under Florida

  Statutes section 768.28(9)(a). See Norman Motion at 4-5; Allen

  Motion at 4-5. According to Defendants Norman and Allen, Plaintiff

  alleges in her complaint only “a threadbare recital” that they

  acted maliciously and in bad faith and fails to allege facts of a

  conspiracy. See Norman Motion at 4, 5; Allen Motion at 4, 5.

       By referencing only Plaintiff’s complaint allegations rather

  than pointing to record evidence, Defendants Norman and Allen do

  not carry their burden on summary judgment. See Clark, 929 F.2d at

  608. In her complaint, Plaintiff alleges facts that, accepted as

  true, permit the inference Defendants Norman and Allen acted in

  bad faith or with malicious purpose and conspired to deprive Smith

  of his constitutional rights. See FAC at 8, 13, 15-16, 17-18. Thus,

  Defendants Norman and Allen do not demonstrate they are entitled

  to sovereign immunity as to Plaintiff’s state law claims.

                        E. Wrongful Death (Count I)

       In Count I, Plaintiff asserts a wrongful death claim against

  all individual Defendants. See FAC at 22. Defendants Norman and

                                      44
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 45 of 58 PageID 3483



  Allen seek dismissal of this Count based on sovereign immunity, an

  argument that fails, as addressed above. The remaining Defendants

  assert slightly different arguments for summary judgment on this

  Count.

                           i. Defendant Criswell

       Defendant Criswell argues Plaintiff’s wrongful death claim is

  untimely because Plaintiff did not file her complaint within two

  years of Smith’s death. See Criswell Motion at 25. Defendant

  Criswell also contends his actions were not the proximate cause of

  Smith’s death. Id. As to the second argument, Plaintiff counters

  that the “indivisible injury rule” applies because the harm caused

  by each Defendant is incapable of division. See Pl. Criswell Resp.

  at 15-16.

       Under the Florida Wrongful Death Act, a plaintiff must show

  the defendant’s actions proximately caused the death. See Fla.

  Stat. § 768.19. When there is reasonable disagreement on the issue

  of proximate causation, the question should be decided by a jury.

  City of Pinellas Park v. Brown, 604 So. 2d 1222, 1228 (Fla. 1992),

  Ross v. City of Jacksonville, 274 So. 3d 1180, 1183-84 (Fla. Dist.

  Ct. App. 2019).

       According to the autopsy report (Doc. 46-4; Autopsy Report),

  Smith died from “complications of blunt head injuries.” See Autopsy

  Report at 5. At deposition (Doc. 105-1; Sperry Dep.), Dr. Sperry

  testified that the ultimate cause of Smith’s death was pneumonia

                                      45
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 46 of 58 PageID 3484



  along with organ system failure and sepsis, which were “caused by

  the quadriplegia, that arose from the . . . cervical spinal cord

  injury.” See Sperry Dep. at 19. A defense expert, Dr. Matthew F.

  Lawson (Doc. 135-3; Lawson Report), acknowledges “Smith sustained

  a severe spinal cord injury on July 3, 2012,” which ultimately

  caused his death. See Lawson Report at 4.

       While the evidence is somewhat contradictory as to what

  occurred inside the transport van, there is no evidence Defendant

  Criswell struck Smith’s head or otherwise caused head injuries. In

  fact, Plaintiff’s own expert witnesses conclude Smith’s head and

  spinal injuries, which led to his death, occurred inside the

  movement center, not the van. Dr. Sperry maintains Smith “did not

  sustain the intracranial brain injuries or the spine and spinal

  cord injuries when he was within the transport van.” See Criswell

  Ex. 8A at 8, 9. At deposition, Dr. Sperry agreed that “any fall or

  striking to the back of [Smith’s] head that would’ve caused the

  injuries to his spinal cord—that would eventually be the cause of

  his death . . . would’ve been caused in [t]he [m]ovement [c]enter.”

  See Sperry Dep. at 39. Similarly, Aubrey Land concludes, in part

  based on Dr. Sperry’s opinions, that Smith was “physically abused”

  inside the movement center where he sustained “life ending injury.”

  See Pl. Norman Resp. Ex. 3 at 12-13. Land acknowledges force was

  used during transport, but the nature of force used was limited to



                                      46
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 47 of 58 PageID 3485



  the EID and knee strikes, neither of which were to the head. Id.

  at 11.

       The evidence shows the conduct that caused Smith’s serious

  injuries rendering him quadriplegic and contributing to his death

  occurred inside the movement center, and it is undisputed Defendant

  Criswell did not accompany Smith inside the movement center. See

  Pl. Norman Resp. Ex. 1 at 54, 68, 72. Thus, Defendant Criswell

  carries his burden on summary judgment as to Plaintiff’s wrongful

  death claim against him.

       The “indivisible injury rule” does not apply under these

  circumstances because Plaintiff’s own expert, Dr. Sperry, opines

  Smith’s   injuries   can   be   apportioned,   at   least   between   those

  sustained inside the transport van (if any) versus those sustained

  inside the movement center. Cf. Gross v. Lyons, 763 So. 2d 276,

  280 (Fla. 2000) (explaining the “indivisible injury rule” as

  follows: “When the tortious conduct of more than one defendant

  contributes to one indivisible injury, the entire amount of damage

  resulting from all contributing causes is the total amount of

  damages recoverable by the plaintiff”). Dr. Sperry concludes the

  injuries that resulted in or contributed to Smith’s death occurred

  inside the movement center. See Criswell Ex. 8A at 8, 9; Sperry

  Dep. at 39. Because Defendant Criswell did not accompany Smith

  inside the movement center, he cannot be held responsible for the

  harm that befell Smith once there. Accordingly, Plaintiff fails to

                                      47
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 48 of 58 PageID 3486



  overcome summary judgment in favor of Defendant Criswell on Count

  I.

                 ii. Defendants Reddish, Ellis, & Swain

       Like Defendant Criswell, Defendants Reddish, Ellis, and Swain

  argue they are entitled to summary judgment on Count I because

  there is no evidence any conduct by them caused Smith’s death. See

  FDOC Motion at 12.27 Plaintiff does not respond to the causation

  argument. See Pl. FDOC Resp. at 14.

       It is undisputed that neither Defendants Reddish, Ellis, or

  Swain rode in the transport van or accompanied Smith inside the

  movement center. And there is no evidence that Defendants Reddish,

  Ellis, or Swain observed the alleged use of force inside the

  movement center. Defendants Norman and Allen denied any other

  Defendant being present when Smith entered the holding cell, where

  they say Smith fell. See Pl. Norman Resp. Ex. 1 at 61; Pl. Norman

  Resp. Ex. 9 at 6-7; Pl. Norman Resp. Ex. at 11. When Defendants

  Norman and Allen were inside the movement center with Smith,

  Defendant Criswell was outside briefing Defendant Ellis about what

  occurred    during    transport;    Defendant    Reddish    was    at   the




       27They also contend they are entitled to sovereign immunity,
  and Plaintiff did not notify the municipality in writing of her
  intent to file a wrongful death claim as required by Florida
  Statutes section 768.28(6)(a). See FDOC Motion at 12-13. The Court
  does not address these arguments because it finds they are entitled
  to relief on a different basis.


                                      48
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 49 of 58 PageID 3487



  administration building inspecting the damage to the van; and

  Defendant Swain was just reporting for duty.28 See Criswell Dep.

  at 44; Reddish Dep. at 11-12; Pl. Norman Resp. Ex. 1 at 54, 72,

  73.

        Not    only   were   Defendants    Reddish,   Ellis,   and   Swain   not

  involved in or present during any uses of force against Smith, the

  evidence shows these Defendants later learned only of the use of

  force      that   occurred   during     transport   (involving     Defendant

  Criswell). See Pl. Norman Resp. Ex. 1 at 72, 74; Pl. Criswell Resp.

  Ex. 1 at 1. Defendants Reddish, Ellis, and Swain did not hear of

  any use of force having occurred inside the movement center. In

  fact, they reported having heard Smith fell. See Pl. Norman Resp.

  Ex. 1 at 72, 74; Reddish Dep. at 15.

        Based on the above undisputed evidence, Defendants Reddish,

  Ellis, and Swain did not participate in and were not present during

  any reported or alleged use-of-force incident against Smith on

  July 3, 2012. Thus, they cannot be said to have proximately caused

  Smith’s death. And, as addressed above, there is no evidence to

  show or permit the reasonable inference that, before Smith was

  transported from Shands to UCI on July 3, 2012, Defendants Reddish,




        28Even if Defendant Ellis entered the movement center to
  speak to Defendant Allen, see Pl. Norman Resp. Ex. 10 at 14, there
  is no evidence Ellis contributed to or observed conduct that
  rendered Smith unconscious.
                                          49
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 50 of 58 PageID 3488



  Ellis, and Swain concocted a plan to enable Defendants Criswell,

  Norman, or Allen to physically harm Smith.

         For these reasons, Defendants Reddish, Ellis, and Swain carry

  their burden to show there is no genuine issue of material fact

  whether their actions caused Smith’s death. Defendants Reddish,

  Ellis, and Swain are thus entitled to summary judgment in their

  favor on Count I because there is no evidence showing they caused

  or contributed to the injuries resulting in Smith’s death.

                     F. Claims Against the FDOC (Count VI)

         Against the FDOC, Plaintiff asserts claims under the ADA and

  RA.    See   FAC   at   29.   Plaintiff       alleges   Smith   was   a   qualified

  individual in need of reasonable accommodation of which employees

  and staff were aware but refused to provide. Id. at 30-31. The

  FDOC    concedes    Plaintiff     was     a    qualified    individual      with   a

  disability (mental illness) but contends Plaintiff presents no

  evidence showing Smith was excluded from participation in or denied

  the benefits of services, programs, or activities because of his

  disability. See FDOC Motion at 23. Plaintiff, in response, asserts

  “UCI administrators, including Defendants, [failed] to control

  officers like Criswell, Norman, and Allen, [and] the programs that

  were nominally designed to help inmates like Mr. Smith served to

  render him a victim of officers who enjoyed taunting and tormenting

  mentally-ill inmates.” See Pl. FDOC Resp. at 18.



                                            50
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 51 of 58 PageID 3489



       Title II of the ADA, which applies to state prisons, provides

  as follows: “[N]o qualified individual with a disability shall, by

  reason of such disability, be excluded from participation in or be

  denied the benefits of the services, programs, or activities of a

  public entity, or be subjected to discrimination by any such

  entity.” 42 U.S.C. § 12132. See also Pennsylvania Dep’t of Corr.

  v. Yeskey, 524 U.S. 206, 213 (1998) (holding Title II of the ADA

  “unambiguously    extends   to   state   prison   inmates”).    Similarly,

  section 504 of the RA provides, “No otherwise qualified individual

  with a disability . . . shall, solely by reason of her or his

  disability, be excluded from the participation in, be denied the

  benefits of, or be subjected to discrimination under any program

  or activity receiving Federal financial assistance.” 29 U.S.C. §

  794(a).

       Accordingly, a claim of discrimination under the ADA and RA

  requires a plaintiff to establish “(1) that he is a qualified

  individual with a disability; and (2) that he was either excluded

  from participation in or denied the benefits of a public entity’s

  services, programs, or activities, or was otherwise discriminated

  against by the public entity; and (3) that the exclusion, denial

  of benefit, or discrimination was by reason of the plaintiff’s

  disability.” Owens v. Sec’y, Fla. Dep’t of Corr., 602 F. App’x




                                      51
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 52 of 58 PageID 3490



  475, 477 (11th Cir. 2015) (quoting Bircoll v. Miami-Dade Cty., 480

  F.3d 1072, 1083 (11th Cir. 2007)).29

       Plaintiff alleges the FDOC knew Smith needed a reasonable

  accommodation       but     failed      to       provide     that     accommodation

  intentionally or with deliberate indifference. See FAC at 30-31.

  Plaintiff asserts officers were permitted to use force against

  Smith     because   of    his    mental    illness.        Id.   at   31.   Plaintiff

  concludes,    “As   a     proximate     result      of   defendant      FDOC’s,   its

  employees’, and agents’ failure and intentional refusal to provide

  Mr. Smith with a reasonable accommodation for his disability, he

  suffered physical harm and death.” Id.

       Upon     review,     Plaintiff       offers    no     evidence    that   prison

  officials denied Smith a reasonable accommodation for his mental

  illness.    Plaintiff     does    not     even    propose    what     accommodations

  should have been made but were not. Instead, in response to the

  FDOC’s motion, Plaintiff only vaguely says the FDOC is “well aware

  of the special protections persons with mental illness need to

  live safe and meaningful lives.” See Pl. FDOC Resp. at 20. It is




       29“With the exception of its federal funding requirement, the
  RA uses the same standards as the ADA, and therefore, cases
  interpreting either are applicable and interchangeable.” Badillo
  v. Thorpe, 158 F. App’x 208, 214 (11th Cir. 2005) (citing Cash v.
  Smith, 231 F.3d 1301, 1305 & n.2 (11th Cir. 2000)); J.S., III by
  & through J.S. Jr. v. Houston Cty. Bd. of Educ., 877 F.3d 979, 985
  (11th Cir. 2017) (“Discrimination claims under the ADA and the
  [RA] are governed by the same standards, and the two claims are
  generally discussed together.”).
                                            52
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 53 of 58 PageID 3491



  undisputed Smith was housed in the mental health dorm at UCI, which

  speaks to an effort to accommodate his disability. To the extent

  Plaintiff’s outburst during transport on July 3, 2012, may have

  been attributable to Smith’s mental illness or the medications he

  was taking, Plaintiff offers no evidence specifically addressing

  the reasonableness of Defendant Criswell’s response to Smith’s

  outburst. For instance, other than Criswell’s “poor judgment” in

  entering the passenger compartment of the van, Plaintiff offers no

  evidence showing Defendant Criswell and other officers involved in

  the transport were ill-equipped or improperly trained to handle

  such an outburst by a mentally disabled inmate.

       However,     to   the   extent     Plaintiff’s     claim   relies     upon

  application of the general “discrimination” clauses of the ADA and

  RA, Plaintiff points to the statements of other inmates who told

  FDLE agents that officers at UCI would beat or deny food to

  mentally ill inmates, whom the officers referenced as “bugs.” Pl.

  FDOC Resp. at 18-20. See also Pl. Norman Resp. Ex. 12 at 2.

       One of the inmates, Marcellas Harris, identified numerous

  officers of different rank at UCI who would beat inmates or deny

  them food because of their mental disabilities: Sergeant Michael

  Wiggs, Captain Shawn Swain (Defendant in this case), Sergeant

  Charles   Williams,      Sergeant     Eric   Jackson,     Sergeant   Criswell

  (Defendant   in   this   case),     Sergeant   Coleman,    Officer       Norman

  (Defendant in this case), Officer Milliard Bell, Esfred (precise

                                         53
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 54 of 58 PageID 3492



  name and rank unknown), Sergeant MacCord, Sergeant Carasquillo,

  Lieutenant John Curtis, Officer Metz, Jenkins (no rank provided),

  Sergeant Strong, Sergeant Bart, and a lieutenant whose name Inmate

  Harris could not recall. See generally Pl. Norman Resp. Ex. 12.

  Harris concluded the interview by saying, “You got a bunch in that

  stack [of pictures] right there and I’m talking about they were -

  - I mean, I can point them out and they will beat you good. And

  that nurse . . . she down with it . . . . She would fabricate some

  paperwork.” Id. at 15.

       The FDOC asserts that if the Court finds in favor of the

  individual Defendants on Counts IV and V (excessive force and

  deliberate indifference), then Plaintiff automatically fails to

  demonstrate the requisite discriminatory intent under the ADA and

  RA. See FDOC Motion at 23. The FDOC’s position is flawed, however,

  because liability under the ADA and RA may be based on a theory of

  respondeat superior, whereas liability under § 1983 may not. See

  Liese v. Indian River Cty. Hosp. Dist., 701 F.3d 334, 350 (11th

  Cir. 2012). Thus, the Court’s ruling on Plaintiff’s § 1983 claims

  against individual corrections employees does not dictate a ruling

  on Plaintiff’s ADA and RA claims against the FDOC.

       In Liese, the Eleventh Circuit          held a public entity (a

  hospital) could be liable under the RA for the conduct of an

  official with supervisory authority (a doctor) if a jury were to

  find the official’s conduct constituted deliberate indifference.

                                      54
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 55 of 58 PageID 3493



  Id.   at   350-51.   The   plaintiff     in    Liese        argued    a    doctor    was

  deliberately indifferent to her disability by refusing to provide

  her with auxiliary aids knowing she needed them to communicate

  effectively. Id. at 351. The court found the plaintiff presented

  enough evidence on which a jury could find the doctor made an

  “official decision” for the hospital by failing to provide the

  plaintiff auxiliary aids and that such failure was “enough to infer

  intentional discrimination” under the RA. Id. at 351-52.

        Extending the Liese holding here, like the hospital, the FDOC

  can   be   held   liable   for   the    actions        of    its     officials      with

  supervisory authority, such as lieutenants and sergeants, if those

  officials intentionally discriminated against inmates because of

  their mental illness. Plaintiff offers some evidence that prison

  staff intentionally discriminated against inmates because of their

  mental illness, which creates a genuine issue of material fact

  precluding summary judgment. Accordingly, Plaintiff’s ADA and RA

  claims may proceed against the FDOC.

                             G. Punitive Damages

        Defendants     Reddish,    Ellis,       Swain,    and     the       FDOC   assert

  Plaintiff is not entitled to punitive damages as to the claims

  against them. See FDOC Motion at 25. The claims that survive

  against     these    Defendants        are     the     following:           deliberate

  indifference against Ellis and Swain under § 1983 (Count V) and

  discrimination against the FDOC under the ADA and RA (Count VI).

                                          55
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 56 of 58 PageID 3494



  Plaintiff is not entitled to punitive damages on the claims against

  the FDOC. See Barnes v. Gorman, 536 U.S. 181, 189 (2002) (holding

  punitive damages are not available under Title II of the ADA or

  section 504 of the RA).

         The same is not true as to the claims against Defendants Ellis

  and Swain, however. That is because, under § 1983, punitive damages

  are appropriate “when the defendant’s conduct is shown to be

  motivated by evil motive or intent, or when it involves callous or

  reckless    indifference    to    the    federally     protected   rights   of

  others.” Wright v. Sheppard, 919 F.2d 665, 670 (11th Cir. 1990)

  (quoting Smith v. Wade, 461 U.S. 30 (1983)). Accepting as true

  that   Defendant   Ellis   was    deliberately    indifferent      to   Smith’s

  condition on July 3, 2012, and that Defendant Swain tormented or

  beat mentally ill inmates as described by Inmate Harris, the issue

  of punitive damages may be submitted to a jury.

                                   V. Conclusion

         To the extent stated in this Order, the parties shall be

  prepared to proceed to trial on the following claims: wrongful

  death under Florida law against Defendants Allen and Norman (Count

  I); conspiracy under Florida and federal law against Defendants

  Allen and Norman (Counts II and III); excessive force under § 1983

  against    Defendants   Criswell,       Allen,   and    Norman   (Count   IV);

  deliberate indifference under § 1983 against Defendants Ellis,

  Swain, and Allen (Count V); discrimination against the FDOC under

                                          56
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 57 of 58 PageID 3495



  the ADA and RA (Count VI). The deadlines set forth in this Court’s

  April 1, 2020 Order (Doc. 134) remain in effect.

       Accordingly, it is now

       ORDERED:

       1.    Defendant Norman’s Motion for Summary Judgment (Doc. 98)

  is DENIED.

       2.    Defendant Allen’s Motion for Summary Judgment (Doc. 100)

  is DENIED.

       3.    Defendant Criswell’s Motion for Summary Judgment (Doc.

  114) is GRANTED in part and DENIED in part. Defendant Criswell is

  entitled to summary judgment on Counts I, II, & III only.

       4.    Defendants FDOC, Reddish, Ellis, and Swain’s Motion for

  Summary Judgment (Doc. 117) is GRANTED in part and DENIED in part.

  Defendant Reddish is entitled to summary judgment as to all claims

  against him.    Judgment    in favor of Defendant Reddish          will be

  withheld pending adjudication of the action as a whole. See Fed.

  R. Civ. P. 54. Defendants Ellis and Swain are entitled to summary

  judgment on Counts I, II, & III only.

       DONE AND ORDERED at Jacksonville, Florida, this 3rd day of

  September 2020.




                                      57
Case 3:16-cv-01130-BJD-JRK Document 137 Filed 09/03/20 Page 58 of 58 PageID 3496



  Jax-6
  c:
  Counsel of Record




                                      58
